 

Exhibit 10.7

ANTENNA SITE AGREEMENT
(WBLS Aux)

1.Premises and Use. WLIB Tower LLC, an Indiana limited liability company
(“Owner”), hereby licenses to Mediaco Holdings Inc., an Indiana corporation
(“Licensee”), the site described below: antenna space on the tower (the
“Tower”); ground space for placement of Pad or Shelter (“Shelter”) for
Licensee’s transmission equipment or space in the existing equipment building;
space for Licensee’s genset and related fuel tank, equipment, and cabling; and
space required for Licensee’s cable ladders, cable runs, and cable bridges to
connect telecommunications equipment and antennas, in the location at which such
equipment is currently installed as further shown on Exhibit A, together with a
non-exclusive easement for reasonable access thereto and to the source of
electric and telephone facilities, in all cases consistent with past practices
(collectively, the “Site”). The Site will be used by Licensee for the purpose of
installing, removing, replacing, modifying, maintaining and operating, at its
expense, a telecommunications service system facility consisting of the
antenna(s) and related equipment set forth on Exhibit B (the “Equipment”).
Licensee will use commercially reasonable efforts to use the Site in a manner
which will not unreasonably disturb the occupancy of Owner; provided however,
that Licensee’s equipment was installed at the Site prior to any other existing
Licensee’s or licensee’s equipment and shall be considered “first in time” and
Licensee’s right to use the Site in accordance with past practice in all
material respects shall be superior to the right to use the Site of every other
current and future user of the Site. Owner, at Owner’s sole cost and expense,
shall maintain and repair (and if necessary, replace) the Tower, the equipment
building, and all improvements thereon in good order and repair sufficient for
the operation of the Tower and the use of the Site by Licensee consistent with
past practice, and in compliance with all laws, codes, regulations, and orders,
including without limitation all FAA and FCC rules and regulations. Owner shall
maintain all required records and shall file any required notification
concerning any failure of, repairs to, and correction of the Tower in compliance
with the rules and regulations of the FAA, the FCC, and all other applicable
governmental authorities. Owner shall maintain access to and the appearance of
the Site, including the access road, weeding and mowing, and similar.

2.Term. The “Term” of this Agreement shall be ten (10) years beginning on the
date hereof (“Commencement Date”) and terminating on the twentieth anniversary
of the Commencement Date (the “Initial Term”). This Agreement will automatically
renew for two (2) additional terms (each a “Renewal Term” and together with the
Initial Term the “Term”) of ten (10) years each, unless Licensee provides notice
to Owner of its intention not to renew not less than ninety (90) days prior to
the expiration of the Initial Term or any Renewal Term.

3.License Fee. The license fee shall be Ten Dollars ($10) per annum, payable in
advance in a lump sum, the receipt of which is hereby acknowledged by Owner.

4.Title and Quiet Possession. Owner represents and agrees (a) that it is in
possession of the Site as fee owner; (b) that it has the right to enter into
this Agreement; (c) that the person signing this Agreement has the authority to
sign; and (e) that Licensee is entitled to the quiet possession of the Site
subject to zoning and other requirements imposed by governmental authorities,
any easements, restrictions, or encumbrances of record throughout the Term. This
Agreement shall be subordinate to any mortgage or deed of trust now of record
against the Site; but, solely with respect to any mortgage or deed of trust
granted by Owner, only if the holder of any mortgage or deed of trust agrees not
to disturb Licensee’s peaceable enjoyment of the Site upon any foreclosure or
other proceeding by such party pursuant to a customary subordination,
nondisturbance and attornment agreement in form and substance reasonably
acceptable to Licensee.

Confidential Treatment Requested by

Emmis Communications Corporation

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

5.Assignment/Subletting. Licensee may not assign or transfer this Agreement
without the prior written consent of Owner, which consent will not be
unreasonably withheld, delayed or conditioned. However, Licensee may assign
without the Owner’s prior written consent to any party acquiring the broadcast
facilities and FCC license operated by Licensee at the Site. In the event that
Owner transfers the Site or any interest in the Site, it shall require the
transferee of the Site to assume and agree to perform this Agreement.

6.Access and Security. Licensee will have unrestricted access twenty-four (24)
hours a day seven (7) days a week to the Site, the Shelter, and the Tower.

7.Notices. All notices must be in writing and are effective when deposited in
the U.S. mail, certified and postage prepaid, or when sent via overnight
delivery, to the address set forth below, or as otherwise provided by law.

Owner:

WLIB Tower LLC
c/o EMMIS Communications Corporation
One EMMIS Plaza
40 Monument Circle, Suite 700
Indianapolis, IN 46204
Attention: J. Scott Enright, General Counsel
Facsimile: (317) 684-5583

with a copy (which shall not constitute notice) to:

Edinger Associates PLLC
1725 I Street, NW, Suite 300
Washington, DC 20006
Attention: Brook Edinger
Facsimile: (202) 747-1691

Licensee:

Mediaco Holdings Inc.
C/O SG Broadcasting LLC
767 Fifth Ave, 12th Floor
New York, NY 10153
Attention: Gail Steiner, General Counsel
Facsimile: [***]

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Justin W. Chairman
Facsimile: (215) 963-5001

- 2 -

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

8.Installation and Improvements. Owner and Licensee acknowledge that the
Equipment was previously installed at the Site and on the Tower prior to the
date hereof. Prior to installing any additional Equipment at the Site or making
any changes, modifications or alterations to such Equipment, Licensee, at its
expense, will obtain all required approvals and will submit to Owner plans,
specifications and proposed dates of the planned installation or other activity.
All installation of or other work on the Equipment on the Tower will be at
Licensee’s sole expense and performed by contractors selected by Licensee. Upon
termination or expiration of this Agreement, Licensee shall remove its Equipment
and improvements and will restore the Site to the condition existing on the
Commencement Date, except for ordinary wear and tear; provided, however, that
Owner may require Licensee to leave in place any Equipment to the extent the
removal of such Equipment would interfere with the broadcast operations of
WLIB-AM.

9.Compliance with Laws. Owner accepts responsibility for, and will ensure, the
Tower’s and Site’s compliance with all laws, rules and regulations applicable to
the Tower or the Site, including tower or building marking, fencing, painting,
and lighting regulations promulgated by the Federal Aviation Administration
“FAA” or the Federal Communications Commission “FCC,” as applicable. Owner
represents and warrants that the Site complies with all applicable tower or
building marking or lighting regulations promulgated by the FAA or the FCC,
which Owner shall maintain in compliance with applicable law and regulations in
all material respects.

10.Insurance. Licensee will procure and maintain a public liability policy, with
limits of not less than $[***] for bodily injury, $[***] for property damage,
$[***] aggregate, with a certificate of insurance to be furnished to Owner
within [***] of request and prior to performing any work. Should policies be
cancelled before the expiration date listed on certificates provided, Licensee
agrees to provide [***] written notification of said cancellation. Owner shall
carry public liability insurance covering the Tower and the Site. Owner shall
maintain the following insurance coverage: (i) Statutory Workers’ Compensation
including $[***] Employers’ Liability; (ii) Commercial General Liability
including personal injury with limits not less than $[***] per occurrence; (iii)
Automobile Liability with limits not less than $[***] per occurrence; and (iv)
Fire and extended coverage insurance on the Tower and the Site. All policies
required to be provided pursuant to this paragraph shall contain a waiver of
subrogation in favor of Licensee. Owner shall provide certificates evidencing
said coverage to Licensee upon request. Owner shall provide a declaration of
said policies to Licensee upon request.

11.Interference; Licensee is First in Time.

(a)As Licensee’s Equipment was installed on the Tower and at the Site prior to
the installation of any other existing Licensee’s equipment, Licensee’s
equipment shall be considered “first in time” and Licensee’s right to use the
Site in accordance with past practice in all material respects shall be superior
to the right to use the Site of every other current and future user of the Site,
subject, however, to the existence of provisions in tower space agreements of
other licensees on the tower as of the date of this Agreement permitting Owner
to enforce Licensee’s rights under this sentence. Owner shall cause all future
users on the Tower (and all existing licensees on the Tower unless required
otherwise by an existing licensee or lease) not to cause, by their transmitters
or other activities, including the addition of any equipment at a future date,
interference to Licensee or other licensees at the Site or on the Tower.

- 3 -

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

(b)Owner agrees that neither Owner nor other existing users of the Site other
than Licensee as of the date hereof (unless directly permitted by such other
users’ current lease or license) shall permit their equipment to interfere with
Licensee’s transmissions or reception in accordance with Licensee’s FCC
licenses. In the event that Licensee experiences RF interference caused by any
other Licensee at the Tower, Licensee shall notify Owner in writing of such
interference (the “Interference Notice”) and Owner shall, as soon as the
applicable lease or license for such licensee permits, cause the party causing
such interference to reduce power and/or cease operations in order to correct
and eliminate such interference. In the event Owner is notified of any
interference experienced by Licensee, Owner shall cause the entity responsible
for the interference to perform (or cause to be performed) whatever actions are
commercially reasonable and necessary at no cost or expense to Licensee to
eliminate such interference within 24 hours following receipt of notice of such
interference. Owner agrees that any future licenses, leases or other agreements
with third parties for a transmission at the Tower, or at any other portion of
the Site from which transmissions may cause interference to Licensee’s use of
the Tower, will contain provisions that similarly require such users to correct
or eliminate interference with Licensee’s operation of its Equipment within 24
hours following receipt of a notice of such interference.

(c)Without limiting Owner’s obligations hereunder, Owner will require
non-interference language in all future lease, license, or similar agreements
related to the Site sufficient to permit Owner to perform its obligations
hereunder, and will fully enforce such language.

12.Utilities. Landlord will supply, without charge, all utilities used by
Licensee at the Site. To the extent not already included in Licensee’s
Equipment, Licensee may bring a temporary generator or other alternate source of
power to the Site during any prolonged utility outage.

13.Termination by Licensee. Licensee may terminate this Agreement at any time by
notice to Owner without further liability. Any such termination by Licensee
shall not relieve Owner of liability for any breach or default hereunder.

14.Default. If either party is in default under this Agreement for a period of
[***] following receipt of notice from the non-defaulting party, then the
non-defaulting party may pursue any remedies available to it against the
defaulting party under this Agreement and applicable law, including, but not
limited to, the right to terminate this Agreement.

15.Taxes. Licensee shall pay all taxes, including, without limitation, sales,
use and excise taxes, and all fees, assessments and any other cost or expense
now or hereafter imposed by any government authority in connection with
Licensee’s Equipment or Licensee’s use of the Site. Owner shall pay all real
estate taxes levied on the Site and all taxes on the Tower and on any equipment
located at the Site (other than Licensee’s).

16.Indemnity. Owner and Licensee each indemnifies the other against and holds
the other harmless from any and all costs (including reasonable attorneys’ fees
and costs) and claims of liability or loss which arise out of a breach or
default by it of any provision of this Agreement which remains uncured after the
expiration of the applicable cure periods under this Agreement and the use
and/or occupancy of the Site by the indemnifying party. This indemnity does not
apply to any claims arising from the gross negligence or intentional misconduct
of the indemnified party.

- 4 -

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

17.Hazardous Substances. Licensee or Owner will not introduce or use, or permit
any other party to introduce or use, any hazardous substance on the Site in
violation of any applicable law, or permit any discharge or release of such
substance on the Site, it being understood that Licensee may have fuel, oil,
cleaning and maintenance supplies, and other similar items stored at the Site in
compliance with applicable law in connection with any gensets or other ordinary
course operations of Licensee at the Site.

18.RF Exposure; Scheduled Maintenance. Licensee agrees to reduce power or
suspend operation of its Equipment if necessary and upon reasonable notice from
Owner to prevent exposure of workers or the public to RF radiation in excess of
the then-existing regulatory standards, provided that such reductions in power
or suspension of operations shall not exceed two (2) hours in any one calendar
month period, unless a reasonable amount of additional time is required under
the circumstances, and shall be scheduled, if at all possible, between the hours
of midnight and 5am local time. Owner agrees for itself and to direct other
Licensees at the Tower to reduce power or suspend operation of their equipment
if necessary and upon reasonable notice from Licensee to prevent exposure of
workers or the public to RF radiation in excess of the then-existing regulatory
standards, provided that such reductions in power or suspension of operations
shall not exceed two (2) hours in any one calendar month period, unless a
reasonable amount of additional time is required under the circumstances, and
shall be scheduled, if at all possible, between the hours of midnight and 5am
local time. Without limiting the foregoing for RF radiation and with respect to
scheduled maintenance, Owner agrees to provide Licensee with at least ten (10)
business days’ notice for maintenance on the Tower or surrounding property that
will require Licensee to reduce power or suspend operations of its Equipment
(except with respect to the requirements set forth above in this Section, a
force majeure or other emergency). Owner agrees that it shall use all
commercially reasonable efforts to schedule such maintenance either on weekends
(for no more than 8 consecutive hours) or on weekday evening/overnight between
8:00 p.m. local time and 5:00 a.m. local time.

19.Miscellaneous. (a) This Agreement applies to and binds the heirs, successors,
executors, administrators and assigns of the parties to this Agreement; (b) this
Agreement is governed by the laws of the State in which the Site is located; (c)
if requested by Licensee, Owner agrees to promptly execute and deliver to
Licensee a recordable Memorandum of this Agreement in the form of Exhibit C; (d)
this Agreement (including the Exhibits) constitutes the entire Agreement between
the parties and supersedes all prior written and verbal agreements,
representations, promises or understandings between the parties relating to the
subject matter hereof. Any amendments to this Agreement must be in writing and
executed by both parties; (e) if any provision of this Agreement is invalid or
unenforceable with respect to any party, the remainder of this Agreement or the
application of such provision to persons other than those as to whom it is held
invalid or unenforceable, will not be affected and each provision of this
Agreement will be valid and enforceable to the fullest extent permitted by law;
(f) the prevailing party in any action or proceeding in court or mutually agreed
upon arbitration proceeding to enforce the terms of this Agreement is entitled
to receive its reasonable attorneys’ fees and other reasonable enforcement costs
and expenses from the non-prevailing party; and (g) failure or delay on the part
of Licensee or Owner to exercise any right, power, or privilege hereunder will
not operate as a waiver thereof; waiver of a breach of any provision hereof
under any circumstances will not constitute a waiver of any subsequent breach of
the provision, or of a breach of any other provision of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 5 -

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

SIGNATURE PAGE TO TOWER SPACE AGREEMENT

 

 

OWNER:

WLIB TOWER LLC

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President,

General Counsel & Secretary

 

 

LICENSEE:

MEDIACO HOLDINGS INC.

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President,

General Counsel & Secretary

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

EXHIBIT A

SITE DESCRIPTION

Street Address:  1400 Valley Brook Avenue, Lyndhurst, New Jersey 07071

Legal Description:  

BEGINNING at a point on the Southwesterly line of Valley Brook Avenue distant
thereon, along the various courses thereof, 1556.43 feet Southeasterly from the
intersection of said street line with the Northwesterly line of lands of
Bellemead Development Corporation, said line of Bellemead Development
Corporation being also the Southeasterly line of lands now or formerly of Gotham
Broadcasting Corporation, and from said point of beginning running thence:

 

 

1)

along the Southwesterly line of Valley Brook Avenue, South 41 Degrees 39 Minutes
East, 1096.48 feet to the centerline of a ditch; thence

 

2)

along the centerline of said ditch which is a prolongation of the second course
described in Parcel No. 1, South 61 Degrees 01 Minute 08 Seconds West, 720.72
feet to the centerline of an intersecting ditch; thence

 

3)

along the centerline of said ditch, North 50 Degrees 34 Minutes 12 Seconds West,
1150.51 feet to a point; thence

 

4)

along a line which is the prolongation of the fifth course as described in
Parcel No. 1, North 61 Degrees 01 Minute 38 Seconds East, 888.17 feet to the
said Southwesterly line of Valley Brook Avenue, same being the point and place
of BEGINNING.

 

EXCEPTING THEREOUT AND THEREFROM THOSE PREMISES SET FORTH IN DEED BOOK 8933,
PAGE 264 AND DEED BOOK 6144, PAGE 438.

 

BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY): Block 233, Lot 9
on the official tax map of the Township of Lyndhurst, County of Bergen, State of
New Jersey.

 

BEING AND INTENDED TO BE the same premises acquired by Grantor from YMF MEDIA
NEW YORK LLC, by deed dated June 10, 2014 and recorded July 7, 2014 in the
record books of Bergen County, New Jersey in Deed Book 01701 at Page 1459-1466.

 

[Installation diagram to be attached.]




 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

EXHIBIT B

ANTENNA AND EQUIPMENT LIST

 

Six-bay side-mounted FM transmit antenna located on WLIB Tower #3

3-1/8” air-dielectric coaxial cable on tower and underground to transmitter
building

FM Isocoupler

Air dehydrator

(2) Microwave dish antennas on short tower adjacent to transmitter building and
associated radios and cabling

FM Receive antenna

FM transmitter

3-1/8” RF switch

3-1/8” rigid transmission line

Air-cooled dummy load

Equipment rack containing UPS, STL, switching, processing, and control equipment

 




 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

EXHIBIT C

FORM OF MEMORANDUM OF ANTENNA SITE AGREEMENT

MEMORANDUM OF ANTENNA SITE AGREEMENT

This memorandum evidences that an agreement was made and entered into by written
ANTENNA SITE AGREEMENT dated [____________], 2019, between [____________],
“Owner” and [____________] “Licensee,” the terms and conditions of which are
incorporated herein by reference.

Such Agreement provides in part that Owner licenses to Licensee a ground space
area consisting of approximately ___ ( ) square feet at that certain site “Site”
located at ___, City of ________, County of ____, State of _______, within the
property of or under the control of Owner which is described in Exhibit A
attached hereto, with grant of easement for unrestricted rights of access
thereto and to electric and telephone facilities for a term of Twenty (20)
years, plus two (2) ten (10) year renewal terms, commencing on ___, 2019.

IN WITNESS WHEREOF, the parties have executed this Memorandum as of the day and
year first above written.

[ADD SIGNATURES AND NOTARY]

 